Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "adjacent coils of the delivery tool" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether “adjacent coils of the delivery tool” refers to some of the “more than two coils” of the assembly, or other coils, since “coils” on the delivery tool has not been introduced in claim 7 or claim 6, upon which claim 7 depends.  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz, US 2002/0173841 A1.
Regarding claim 1, Ortiz discloses a system (Figs. 2A-C, 3, 4, 6A-B, 10, 11) for docking a heart valve prosthesis (para [0009]; carry a replacement valve), comprising: 
a helical anchor (42, Fig. 2B and where anchor 80, Fig. 10, can be used as alternative for 40, para [0078]) formed as multiple coils (spiral or key ring shape has multiple coils, para [0073], Figs. 2B, 8, 10) adapted to support a heart valve prosthesis with coil portions positioned above and/or below the heart valve annulus (paras [0073] and [0078]); and 
an outer, flexible and helical tube (sleeve 84) carrying the coils of the helical anchor to form an assembly (para [0078]); and 
a delivery tool (catheter 40, Figs. 6A-B) carrying the assembly and adapted to deliver the assembly into position through a commissure of a native heart valve (para [0073]).
Regarding claim 3, Ortiz discloses the system of claim 1, wherein the outer tube is formed from a low friction material (low friction material PTFE, para [0078]) adapted to slide off of the multiple coils of the helical anchor after being delivered into position through the native heart valve (para [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz.
Regarding claim 2, Ortiz as shown in the embodiment of Figs. 2A-B, 6A-b and 8-10 discloses the system of claim 1, and in alternative embodiments of Ortiz as shown in Figs. 26, 27 and 28, Ortiz teaches that a heart valve prosthesis (182, 192, 210, paras [0087]-[0088]) is capable of being delivered to the heart valve position of a patient and expanded inside the multiple coils (paras [0087]-[0088]; coil support members 180, 200, 212 are constructed according to the previous embodiments as in Figs. 2A-B, 8, 10 and the valves can be secured and are capable of expansion inside the coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coil anchor as shown in the embodiments of Figs. 2A-B or 8-10 with a heart valve prosthesis as in Figs. 26-28 in order to provide the advantages of replacing a diseased native valve and therefore lead to the predictable results of allowing the coil to support the prosthetic valve for proper functioning of the heart valve.
Regarding claim 10, Ortiz discloses a method (Figs. 2A-C, 3, 4, 6A-B, 10, 11, para [0009]; carry a replacement valve; paras [0073] and [0078]), comprising: holding an anchor (42, Fig. 2B and where anchor 80, Fig. 10, can be used as alternative for 40, para [0078]) comprising multiple coils (spiral or key ring shape has multiple coils, para [0073], Figs. 2B, 10) within an outer, flexible tube (sleeve 84) to form an assembly (Figs. 10-11, para [0078]); delivering the assembly through a commissure of a native heart valve such that more than one coil of the multiple coils is positioned on a ventricular side of the native heart valve around leaflets of the native heart valve (paras [0073] and [0078]); holding the anchor in position with a pusher element (60, Figs. 6A-B) while pulling the outer tube off the anchor (paras [0075] and [0078]).
Ortiz, in the embodiment of Figs. 2A-B, 6A-B, 8-10 is silent as to implanting a prosthetic heart valve in the anchor such that at least a portion of the leaflets is held between the prosthetic heart valve and the anchor.
However, in alternative embodiments of Ortiz as shown in Figs. 26, 27 and 28, Ortiz teaches implanting a heart valve prosthesis (182, 192, 210, paras [0087]-[0088]) in the anchor such that at least a portion of the leaflets is held between the prosthetic heart valve and the anchor (paras [0087]-[0088]; coil support members 180, 200, 212 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the coil anchor as shown in the embodiments of Figs. 2A-B or 8-10 with implanting a heart valve prosthesis as in Figs. 26-28 in order to provide the advantages of replacing a diseased native valve and therefore lead to the predictable results of allowing the coil to support the prosthetic valve for proper functioning of the heart valve.
Regarding claim 17, Ortiz discloses a system (Figs. 2A-C, 3, 4, 6A-B, 10, 11, para [0009]; carry a replacement valve; paras [0073] and [0078]), comprising: an anchor (42, Fig. 2B and where anchor 80, Fig. 10, can be used as alternative for 40, para [0078]) comprising multiple coils (spiral or key ring shape has multiple coils, para [0073], Figs. 2B, 10) with coil portions adapted to be positioned above and/or below a native heart valve annulus and adapted to support a prosthetic heart valve at the native heart valve annulus (paras [0073]; [0078[); and a flexible outer tube (sleeve 84) adapted to hold the multiple coils of the anchor to form an assembly (Figs. 10-11, para [0078]), wherein the outer tube (84) is adapted to be removed from the multiple coils of the anchor after the coil portions of the anchor are positioned above and/or below the heart valve annulus (para [0078]); and 
Ortiz is silent as to a prosthetic heart valve capable of being delivered to the heart valve annulus and expanded inside the multiple coils to hold the prosthetic heart valve in position in the native heart valve.
However, in alternative embodiments of Ortiz as shown in Figs. 26, 27 and 28, Ortiz teaches that a heart valve prosthesis (182, 192, 210, paras [0087]-[0088]) is capable of being delivered to the heart valve position of a patient and expanded inside the multiple coils (paras [0087]-[0088]; coil support members 180, 200, 212 are constructed according to the previous embodiments as in Figs. 2A-B, 8, 10 and the valves can be secured and are capable of expansion inside the coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coil anchor as shown in the embodiments of Figs. 2A-B or 8-10 with a heart valve prosthesis as in Figs. 26-28 in order to provide the advantages of replacing a diseased native valve and therefore lead to the predictable results of allowing the coil to support the prosthetic valve for proper functioning of the heart valve.
Regarding claim 18, Ortiz as modified discloses the system of claim 17, and Ortiz further teaches wherein the outer tube is formed from a low friction material (low friction material PTFE, para [0078]) adapted to slide off of the multiple coils of the anchor after rotating into position through the native heart valve (para [0078]).

Claims 4, 6, 8, 9, 11, 12-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Yaron, US 2013/0006352 A1.
Regarding claim 4, Ortiz discloses the system of claim 1, but is silent as to wherein the outer tube is secured to the delivery tool with a suture.
However, Yaron, in the same field of endeavor, teaches a system for docking a heart valve prosthesis (Figs. 1-11, paras [0032]; [0049]) having a helical anchor (10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer tube/assembly of Ortiz secured to the delivery tool with a suture as taught by Yaron in order to provide the advantages of holding the spiral device in place on the delivery catheter until proper positioning (Yaron, para [0059]).
Regarding claim 6, Ortiz discloses a method of implanting a heart valve prosthesis in the heart of a patient (Figs. 2A-C, 3, 4, 6A-B, 10, 11, para [0009]; carry a replacement valve; paras [0073] and [0078]), comprising: holding an anchor (42, Fig. 2B and where anchor 80, Fig. 10, can be used as alternative for 40, para [0078]) comprising two coils (spiral or key ring shape has multiple coils, para [0073], Figs. 2B, 10) within an outer, flexible tube (sleeve 84) to form an assembly (Figs. 10-11, para [0078]); positioning a delivery tool (40) adjacent to a native heart valve of the patient to deliver the assembly on either or both sides of the native heart valve (paras [0073]; [0078]); removing the assembly from the delivery tool (para [0075]); removing the outer tube from the anchor (para [0078]).
Ortiz is silent as to implanting an expandable heart valve prosthesis inside the anchor.  However, in alternative embodiments of Ortiz as shown in Figs. 26, 27 and 28, Ortiz teaches implanting a heart valve prosthesis (182, 192, 210, paras [0087]-[0088]) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the coil anchor as shown in the embodiments of Figs. 2A-B or 8-10 with implanting a heart valve prosthesis as in Figs. 26-28 in order to provide the advantages of replacing a diseased native valve and therefore lead to the predictable results of allowing the coil to support the prosthetic valve for proper functioning of the heart valve.
Ortiz teaches that the anchor has two coils, but is silent as to “more than two coils” on the anchor.
However, Yaron, in the same field of endeavor, teaches a system for docking a heart valve prosthesis (Figs. 1-11, paras [0032]; [0049]) having a helical anchor (10) formed as multiple coils (12, 22), where the anchor can have more than two coils (two, three, four or more spirals, para [0036]) and is adapted to support a heart valve prosthesis with coil portions positioned above and below the heart valve annulus (para [0049]), a delivery tool (62) carrying the assembly and adapted to deliver the assembly through a commissure of a native heart valve (para [0071]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the anchor of Ortiz with more than two coils as taught by Yaron in order to provide the stated advantages of adjust the size of the anchor and 
Regarding claim 8, Ortiz as modified discloses the method of claim 6, and Ortiz teaches wherein removing the outer tube further comprises holding the anchor with a pusher element (60, Figs. 6A-B), and pulling the outer tube off the anchor (para [0078]).
Regarding claim 9, Ortiz as modified discloses the method of claim 6, and Yaron teaches wherein removing the assembly from the delivery tool includes cutting a suture that coupled the assembly to the delivery tool (para [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer tube/assembly of Ortiz secured to the delivery tool with a suture as taught by Yaron in order to provide the advantages of holding the spiral device in place on the delivery catheter until proper positioning (Yaron, para [0059]).
Regarding claim 11, Ortiz as modified discloses the method of claim 10, further comprising positioning a delivery tool (40, Figs. 6A-B, para [0075]) adjacent the native heart valve, but is silent as to wherein the assembly is coupled to the delivery tool with at least one suture.
However, Yaron, in the same field of endeavor, teaches a system for docking a heart valve prosthesis (Figs. 1-11, paras [0032]; [0049]) having a helical anchor (10) formed as multiple coils (12, 22) adapted to support a heart valve prosthesis with coil portions positioned above and below the heart valve annulus (para [0049]), a delivery tool (62) carrying the assembly and adapted to deliver the assembly through a commissure of a native heart valve (para [0071]), where the delivery tool and the anchor are secured with a suture (holding element such as suture, para [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer tube/assembly of Ortiz secured to the delivery tool with a suture as taught by Yaron in order to provide the advantages of holding the spiral device in place on the delivery catheter until proper positioning (Yaron, para [0059]).
Regarding claim 12, Ortiz discloses a system (Figs. 2A-C, 3, 4, 6A-B, 10, 11, para [0009]; carry a replacement valve; paras [0073] and [0078]) for docking a heart valve prosthesis (para [0009]; carry a replacement valve), comprising: an anchor (42, Fig. 2B and where anchor 80, Fig. 10, can be used as alternative for 40, para [0078]) configured to be implanted at a native mitral heart valve (para [0073]) and comprising multiple coils (spiral or key ring shape has multiple coils, para [0073], Figs. 2B, 10) adapted to support a heart valve prosthesis, with portions of the anchor being adapted to be positioned above and/or below a heart valve annulus of the native mitral heart valve (paras [0073]; [0078]); and a flexible outer tube (84, Fig. 10, para [0078]) adapted to hold the multiple coils of the anchor within the outer tube to form an assembly (para [0078]); a delivery tool (40, Figs. 6A-B) configured to deliver the assembly into position at the native mitral heart valve with the coil portions of the anchor positioned above and/or below the heart valve annulus (paras [0073]; [0075]; [0078]); and a pusher element (60, Figs. 6A-B); wherein the outer tube (84) is adapted to be removed from the multiple coils of the anchor after the coil portions of the anchor are positioned above and/or below the heart valve annulus while the pusher element holds the anchor (para [0078]).
Ortiz is silent as to while the assembly is coupled to the delivery tool with at least one suture.
However, Yaron, in the same field of endeavor, teaches a system for docking a heart valve prosthesis (Figs. 1-11, paras [0032]; [0049]) having a helical anchor (10) formed as multiple coils (12, 22) adapted to support a heart valve prosthesis with coil portions positioned above and below the heart valve annulus (para [0049]), a delivery tool (62) carrying the assembly and adapted to deliver the assembly through a commissure of a native heart valve (para [0071]), where the delivery tool and the anchor are secured with a suture (holding element such as suture, para [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer tube/assembly of Ortiz secured to the delivery tool with a suture as taught by Yaron in order to provide the advantages of holding the spiral device in place on the delivery catheter until proper positioning (Yaron, para [0059]).
Regarding claim 13, Ortiz as modified discloses he system of claim 12, but is silent as to further comprising: a heart valve prosthesis capable of being delivered to the heart valve position of a patient and expanded inside the multiple coils.  
However, in alternative embodiments of Ortiz as shown in Figs. 26, 27 and 28, Ortiz teaches implanting a heart valve prosthesis (182, 192, 210, paras [0087]-[0088]) in the anchor such that at least a portion of the leaflets is held between the prosthetic heart valve and the anchor (paras [0087]-[0088]; coil support members 180, 200, 212 are constructed according to the previous embodiments as in Figs. 2A-B, 8, 10 and the valves can be secured and are capable of expansion inside the coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of the coil anchor as shown in the embodiments of Figs. 2A-B or 8-10 with implanting a heart valve prosthesis as in Figs. 26-28 in order to provide the advantages of replacing a diseased native valve and therefore lead to the predictable results of allowing the coil to support the prosthetic valve for proper functioning of the heart valve.
Regarding claim 14, Ortiz as modified discloses the system of claim 12, and Ortiz teaches wherein the outer tube is formed from a low friction material (low friction material such as PTFE, para [0078]) adapted to slide off of the multiple coils of the anchor after rotating into position through the native mitral heart valve (para [0078]).
Regarding claim 16, Ortiz as modified discloses the system of claim 12, wherein a distal end of the delivery tool (40) further comprises at least one of a bullet, a tapered shape, and a resilient element (see Fig. 6B for bullet or tapered end portion of 40).
Regarding claim 19, Oritz discloses the system of claim 17, further comprising a delivery tool (40, Figs. 6A-B, para [0075]) adapted to deliver the assembly into position at the native heart valve (para [0075]), but is silent as to wherein the assembly is secured to the delivery tool with suture.
However, Yaron, in the same field of endeavor, teaches a system for docking a heart valve prosthesis (Figs. 1-11, paras [0032]; [0049]) having a helical anchor (10) formed as multiple coils (12, 22) adapted to support a heart valve prosthesis with coil portions positioned above and below the heart valve annulus (para [0049]), a delivery tool (62) carrying the assembly and adapted to deliver the assembly through a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer tube/assembly of Ortiz secured to the delivery tool with a suture as taught by Yaron in order to provide the advantages of holding the spiral device in place on the delivery catheter until proper positioning (Yaron, para [0059]).

Allowable Subject Matter
Claim 20 is allowed.
Claims 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 7, 15, and 20, Ortiz and Yaron fails to teach or render obvious that the delivery tool is formed with a plurality of coils (claims 5, 15), or positioning coils of the assembly generally along adjacent coils of the delivery tool prior to positioning the delivery tool adjacent to the native heart valve of the patient (claim 7); or the delivery tool comprising multiple turns (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 directed towards systems for docking a heart valve prosthesis having anchors that encircle the native valve or the prosthetic replacement valve that is used to replace the native valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771